Case 1:19-cr-00276-SHR Document 44 Filed 01/15/21 Page 1 of 4

Fasr-[I* 202)
Te The Heinacadle. dhicke Sy lamp

FILED ~
HARRISBURG, PA fi WO. /: [7- ~P-27 Al

“JAN 45 2021

 

—T PER] |:
LL awn tart EPL CLERIC laces _ nat CONV EC te pre cteia|

obdewabioa B the Mack oF Jhb Lue neciruad tries ty get
OX bel hecerines, zi lact Abe CrIAe Lf Ld: réwe (Quileeé ok’
wwebbdreno bvhsellY Bona my Lekce back LA duly O20

a
Caleel tn arbor) lly ror? oy Ct.. bees | hee bin WA Mertd |
st udbich To howe a cqau ol. pho he AS hina ~
recneebitare Iv +p. ao S¢D P wld ha fly pe. be hhc beret
ol at ~/ neuer hewui lg CHILE. rariex ty Ibnee. (ests t Le parcuit
tes ol advise te “Yur hanor A best alder thrives.
Lgl hers. wrpblrel tars. She heacta't Sevrt MAD) rotaasel Lhe.
cliscouerc. tte Ose » Wasdrerad he. Sturt it A hte. jest _.
peceslle x el: L eg ho. ; LA Met, Couartexctecd a Cary Lote he” cS GGG

 

 

 

 

bud ct oan she evlenaber ol taaiaes thed DL vod
ee ns “Cryer Cw hecarivice which ho Mewuer Dirt
‘Vie... Ade _ bt cul iker SEL £ ayy eve, Vigo Lael ( a seg

 

other ikas Lohich ‘L et. VOC re Le ee Hee ful t
1S leletines Si, a Qromerts out! Lire) nel!
LVI tes pik Jif pote ale Lx -laseol 4 befor.
sted tne Led “t WES Leet fis Por Ab srvrees aA
to atk buck tA fo. Led Leith uxt lot he. he vedere oid.” Ae
alse aclviaed bei be Le Sar? bate da lose an pals otc
CUAL oe bag JL hives he Sb. Ee taps€ he ler use
other ropes Z Méhse f4b2 Pe tlre Orin als 4

woe
Case 1:19-cr-00276-SHR Document 44 Filed 01/15/21 Page 2 of 4

 

A fe ir (Oal bers fy sitll sil eg, LACES algainathag VbLD
Comet becrines. pl Ke ofetus ais A beer ~L LZ eS OPE.
to Attar Wed Leste lt, a heck 3 A “aw: xB 26 reguesting
fo. bed heteiag voli Gidea TT recited lan achaaledzase
ot: lithe Or Worse cok, Te £2, ob Ae stilt hee Mot “tot
+e toed Ltr, Test Loe. Mace bbs ennienbyrneint #

i
thy Ceaeeo..

 

 

 

ior i lode Bet gt LOT erriqni batt pueairivxe

ae De wastes ide (lise ~T. LIGS Weer podiGed! Lor Giile x
detsnapane~ _ct Ay Me TL. heel £0424 that cee, hac “hel T

cule ty CASAL “Lasgo cibys it Lhe eeu La Or tastier of. KIO
Vo anles eda, ThE. reset at ths eo) a Mil} ect hecstitag

Lenk LAAL. pa care lf Cas Attecinesp LEE. toler Lt9 § angie

thet chur, by sunrise YAY this? Orbrdoredils Lal Laded
bet) bAva~ desta! thre KOMAAG class slice camsef Te Lek

—

nod - oxeonvecl oo Aa --[ . Lance bf Chet) - (AE. Mana 6 ELS, - :

i. List” reat siete. rT fee! ike Te. Abae. all Zz Lue?
ius Sa, “Lue hesin + tei ncel withaot heal Crm (ater

vl _ hee iéariars foe tee Lael [5 nanathe _ ON. Aan Uidhaind
heures A QO Miovr- VUolait: behaves acl. Le bees

eur el b bssenl ty vol: ceradveard LiKe CQOUED- fF Virus

hoe ot Hep DCP oven other tag. close waceasalers tel Ae

reed Wie LL CHES Lows oli Ag the cw. steunk - Jp B dein
spnscal, CH will. Way wv ee | SS 6 Tun haclag. Exe.

bill L Lo hes oe heulfls wih he  Lon- Sie scone bret -

. i
Sumvlen TT vesiew LDU S
: eg

 
Case 1:19-cr-00276-SHR Document 44 Filed 01/15/21 Page 3 of 4

 

AAy Ih il Lece Cae B cede Ke leose fw bed s ievtate EHS
were not oats ~penelet InAtA O50 s> T_ per slel ber

COMMU LA; cate i lA radar 1 + fob fans, Ca seele gm eiey 7
rouwsel CQUALB. IAA

Ganees Li. tin “Order be? if ti le
bee beter dpe an jobuasiczal B vere pel huzcdfh Cs eel, “TT

Ayatr ot foM Letd = maith. fle. lack of Core hea len coutiacels

cn tres B LAL “Gee: ‘eal SUES, “Te pakees nels oor CDA
oa ' =
bei! phere F ies es ol las ree iw raps 9

} a

 

i
L425 fot Ain ees

 

 

 

 

 

 

 

 

= 8 a6
ZU DE. ot erolé: OX } oy by: “ tae: 1 AY ot / bree LP bt of
i fo ‘ + a
of LA eRtht te 4 adele “1 he} LS . T laeae Ke ed x dee Lf Lat why wage. fi} a
! LiL é ew
heer Lokal AvioL) —tallaod 6 e- Ys ch,
ff 1H
: a “t te
S, f£. L C f if 7
a _ ae Vi ey fa -

 

 

Le Ye

 

 

 

 

 

 
Case 1:19-cr-00276-SHR Document 44 Filed 01/15/21 Page 4 of 4

NAME Ad yeh lee.
D.C.P#_- 09Gbah 7-6
DAUPHIN GOUNTY PRISON
501 MALL ROAD
HARRISBURG, PA 17111-1299

   

. Oe beste
. ays we me

LHARRISBURG PA .171° 4

r
.

42 JAN 2024 PM7 L-

935 Ni Bed a eet 7

oo
